Citation Nr: 1143007	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-20 668	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from March 1989 to March 1994 and from February 2003 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  During the pendency of the Veteran's appeal, his claims folder was transferred to the RO in Detroit, Michigan.

The Veteran was scheduled to testify before a Board member in September 2009.  Notice of the hearing was provided to him in August 2009.  The Veteran failed to report for his scheduled hearing.

There is no indication that the hearing notice was sent to an incorrect address.  The Veteran has not provided good cause for failing to appear for his hearing and has not requested that this hearing be rescheduled.  Therefore, the Veteran's request for a Board hearing is considered to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


REMAND

At the outset, the Board notes that the Veteran's second period of active duty apparently was confirmed by way of data base information rather than by way of a copy of a DD 214.  On remand, a copy of the Veteran's DD 214 for his second period of active duty, from 2003 to 2005, must be obtained and associated with the claims folder.  This is relevant as the evidence of record reflects the Veteran having active service in the regular Army, service in the Army National Guard of North Carolina, and service in the Army Reserve.  

In that regard, the Veteran served on active duty from March 1989 to March 1994.  His DD 214 reflects that period of service.  The DD 214 also noted that the Veteran was transferred to a specific Army command at Fort Bragg, North Carolina.  His military obligation extended to February 1997.  Block 18 of the form said the Veteran was subject to active duty recall and/or annual screening.  Thus, indicating a possibility of additional STRs relating to the period between February 1994 to February 1997.

The Veteran has submitted, and his service treatment records (STRs) include a physical examination report from September 2000.  The physical appears to have been for the purpose of his enlisting in the Army National Guard.  The Veteran later submitted a copy of his discharge orders from the North Carolina Army National Guard in October 2007.  The orders, dated in March 2002, said the Veteran was discharged and placed in the Inactive Ready Reserve (IRR) to complete an unspecified statutory or military contractual obligation.  It should be noted that the orders contain information as to where the Veteran's National Guard records were forwarded upon his discharge.

The Veteran submitted his current claim in November 2004 while he was still on active duty.  He reported that he enlisted in the Army Reserve in July 2002.  He also reported that he had entered active duty in February 2003 and that he was on a medical hold at the time of his claim.  The Veteran failed to list any information regarding his being in the Army National Guard.  The Veteran listed an address for his Reserve unit in Indiana on his VA Form 21-526, Veteran's Application for Compensation and/or Pension, of November 2004.  

The Board notes no action was taken on the claim until 2006.  At that time, the agency of original jurisdiction (AOJ) attempted to obtain the Veteran's STRs.  The Veteran informed the AOJ that his Reserve unit was located in Wilmington, N.C.  The Board notes that STRs for the period of service from 2003 to 2005 were received from a Reserve unit in Wilmington.  However, the records did not include anything dated prior to the date of active duty in 2003 or after the Veteran's discharge from service in 2005.  

Specifically, there was no enlistment examination for entry into the Army Reserve in 2002.  This would be of importance in that the Veteran has stated his diabetes mellitus was diagnosed in 1994.  This date predates both the Veteran's enlistment in the National Guard and his enlistment in the Army Reserve.  

The Board notes that the Veteran did not report that he was diagnosed with diabetes mellitus at the time of his National Guard physical examination in September 2000.  However, the reviewing examiner did include a note that the Veteran had been taking Glucotrol for one year.  As diabetes mellitus is a potentially disqualifying disease for enlistment, it is necessary to obtain his National Guard and Reserve STRs.

The Veteran initially asserted in November 2004 that he was diagnosed with diabetes mellitus while on active duty in 1994.  A review of his STRs does not confirm such a contention.  The Veteran was noted to have elevated glucose levels on several tests to include as early as April 1990 when he had a glucose level of 120.  According to the laboratory report, this was in excess of a normal high of 115.  He later had a glucose level of 98 in December 1991.  However, he again had a glucose level of 120 as of March 1994.  Despite, the laboratory findings, there was no diagnosis of diabetes mellitus during the 1989 to 1994 period of service.

The Veteran has given varying dates as to when he was diagnosed with diabetes mellitus.  His initial claim of 2004 said it was 1994 and he has said this in later statements.  However, a review of his STRs for his second period of active duty includes a statement from the Veteran wherein he said he was diagnosed in March 1997.  Further, at the time of a VA examination in March 2007, the Veteran reported being diagnosed in 1999.  The Veteran has not provided any medical evidence of when he was diagnosed or medical evidence of his treatment in the years between 1994 and 2003.  Such records are relevant in evaluating his claim.  

In that the regard, the Veteran originally said he was diagnosed with diabetes mellitus in 1994.  The STRs do not reflect such a diagnosis during service; however, presumptive service connection could be established if there is medical evidence of a compensable disease within the one-year period after March 1994.  As noted, the Veteran was subject to active recall or annual screening on his separation in 1994.  There may be military medical evidence that shows a diagnosis, or, the Veteran can identify where he was diagnosed and treated if by a private source and provide the records or authorize the AOJ to obtain them.  Clearly, he was using prescription medication from some source at the time of his National Guard enlistment examination in September 2000.  Absent a showing that such evidence is contained in military records, it is the Veteran's responsibility to identify the pertinent private records and, either provide them or authorize the AOJ to obtain the records.

The Veteran's more recent contention is that his preexisting diabetes mellitus, at least as to the 2003 to 2005 period of active duty, was aggravated during this period of service and that service connection can be established on that basis.  The Veteran stated that his diabetes mellitus was under control when he began his second period of active duty in February 2003.  However, he asserts that he was not able to eat correctly during service and he experienced a definite increase in severity of his diabetes mellitus.

As there are no records of diagnosis and/or treatment of diabetes prior to February 2003, it is not possible to assess the Veteran's level of control of his diabetes at the time of his entry onto his second period of active duty.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2011).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant records, or to contact possibly relevant parties.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims folder and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp 2011) and 38 C.F.R. § 3.159 (2011) is fully complied with and satisfied in regard to the issue of entitlement to service connection for diabetes mellitus, to include aggravation of a preexisting condition as well as establishing service connection on a presumptive basis.  

2.  The AOJ should contact the Veteran and request that he identify the sources for all VA and non-VA health care providers who have treated him for his diabetes mellitus since it was first discovered.  After securing the necessary releases, obtain copies of pertinent records which are not already of record.

The Veteran should be advised that the records of his initial diagnosis and treatment subsequent to his March 1994 separation from active duty are needed to evaluate his claim on a possible presumptive basis and to assess his status prior to his active duty period beginning in 2003.  

3.  The Veteran should be contacted and asked to verify his specific dates of service with the North Carolina Army National Guard and the Army Reserve.  The AOJ should then contact the appropriate agency to obtain any outstanding STRs for the Veteran.  His military personnel records are also needed for his National Guard and Reserve service.  Verification from the service department should be sought for the Veteran's service, including active duty from 2003 to 2005.

Even if the Veteran does not respond, the AOJ is advised that the March 2002 National Guard discharge orders provide evidence of where the Veteran's records were forwarded.  Also, the claims folder contains the Veteran's self-report of enlisting in the Army Reserve as of July 2002.  The information of record should be used to search for the outstanding records if the Veteran does not provide the requested information.

4.  Upon completion of the above, the Veteran should also be afforded an examination in regard to his claim for service connection for diabetes mellitus.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus had its onset during his initial period of active duty from March 1989 to March 1994; or, if not, whether it was manifest to a compensable degree, namely controlled by diet, in the one-year period after March 1994.

If the examiner provides a negative response to the above questions, then the examiner is requested to state whether the Veteran's diabetes mellitus worsened beyond the normal progression of the disease during the Veteran's February 2003 to March 2005 period of service.  

The report of examination must include the complete rationale for all opinions expressed.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  After the requested examination has been completed, the report should be reviewed to ensure it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

6.  The AOJ should undertake any other development deemed appropriate in light of the new information and/or evidence received.  Thereafter, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

